OWCKIDDOLER pecEIVED

FEB 08 2019

T COURT
UNITED STATES DISTRIC
NORTHERN DISTRICT OF IOWA

Dear judge,

Hello my name is Trinity Samuels and my dad (Terry 1436\-424
Samuels) is in federal prison and I was requested to
make a letter why I want my father to come home. I
want him to come home because i really want my father
to be in my life and i want to know more about him and i
haven't even had my real father here outside talking
and etc. He has been in prison since i was born from
what i heard and so far he has been in there for 11
year which is my age currently. And I think my dad is a
great guy because if he has made terrible mistakes he
has did a lot of time and i think it's time for him to be
in the real world. And i love my dad and really hope the
federal people approve him to get free from prison.
FEB Us 2019

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

January 19, 2019

To the Honorable Linda R. Reade, | am writing on behalf of Terry Samuels 19361-424 located at the FCI
Pekin. Terry Samuels is my child’s father. | am asking you to grant him leniency and consider his time
served. Terry Samuels never met his daughter until she was 6 years old. Terry was incarcerated 5 days
after she was born. Ma’am the tremendous pain and fear | felt the day she was born that her father
would never get to hold her, hug her, or see her first steps has not went away in the last 12 years. Terry
is a good person and | believe he will be productive citizen to society. Trinity Samuels and Terry’s other
children need him. | need him, | never imagined being a single mom. My dad passed away when | was
15, so | know how important it for a child to have their father in their life. My daughter is honor roll
student and wants to share latter achievements with her dad. She needs her dad in the pictures with her
and not sending them via mail. My daughter will be 12 years old March 15, 2019, which means this will
be the twelfth year without her father. | pray that you find this letter amongst many others as a window
to knowing who Terry Samuels is and that he has family that love him. | own multiple business’s and
Terry Samuels will have a full-time job when he is released. | hope my daughter has the best birthday
gift yet, by seeing her dad outside of prison on her birthday.

You Os for a time,

Zobes Evans
Lodaska, “Lona Ihe
Rvetovw

Chacre IL (p00

S SUBURGCY TL at

Tra Piece hae

22 JAN QoIS PME

laa 4-sem
“(le Honisvaigle, Lind t Leadle

WL Reeds prense SE
Cal (aepils | laot 5ao|

 

 

Be4Gi—-Sicsod VonveppMbenps] fon had felp ppt Meal A yap
